UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-23320 OLYMPIC STEEL, INC. (Exact name of registrant as specified in its charter) Ohio 34-1245650 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5096 Richmond Road, Bedford Heights, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (216) 292-3800 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes(X)No() Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer () Accelerated filer (X) Non-accelerated filer () Smaller reporting company () (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined Rule 12b-2 of the Exchange Act).Yes ()No (X) Indicate the number of shares of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding as of August 9, 2012 Common stock, without par value Olympic Steel, Inc. Index to Form 10-Q Page No. Part I.FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Consolidated Balance Sheets – June 30, 2012 (unaudited) and December 31, 2011 (audited) 3 Consolidated Statement of Comprehensive Income – for the three and six monthsended June 30, 2012 and 2011 (unaudited) 4 Consolidated Statement of Cash Flows – for the six months ended June 30, 2012and 2011 (unaudited) 5 Supplemental Disclosures of Cash Flow information– for the six months ended June 30, 2012 and 2011 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition andResults of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 28 Item 4.Controls and Procedures 30 Part II.OTHER INFORMATION 31 Item 6.Exhibits 31 SIGNATURES 32 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements Olympic Steel, Inc. Consolidated Balance Sheets (in thousands) June 30, December 31, (unaudited) (audited) Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other Total current assets Property and equipment, at cost Accumulated depreciation ) ) Net property and equipment Goodwill Intangible assets, net Other long-term assets Total assets $ $ Liabilities Current portion of long-term debt $ $ Accounts payable Accrued payroll Other accrued liabilities Total current liabilities Credit facility revolver Long-term debt Other long-termliabilities Deferred income taxes Total liabilities Shareholders' Equity Preferred stock - - Common stock Accumulated other comprehensive loss, net of tax ) - Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated statements. 3 Olympic Steel, Inc. Consolidated Statement of Comprehensive Income (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) Net sales $ Costs and expenses Cost of materials sold (excludes items shown seperately below) Warehouse and processing Administrative and general Distribution Selling Occupancy Depreciation Amortization - - Total costs and expenses Operating income Other income, net (5 ) - ) - Income before interest and income taxes Interest and other expense on debt Income before income taxes Income tax provision Net income $ Net loss on interest rate hedge, net of tax ) - ) - Total comprehensive income $ Earnings per share: Net income per share - basic $ Weighted average shares outstanding - basic Net income per share - diluted $ Weighted average shares outstanding - diluted The accompanying notes are an integral part of these consolidated statements. 4 Olympic Steel, Inc. Consolidated Statement of Cash Flows (in thousands) Six Months Ended June 30, (unaudited) Cash flows from (used for) operating activities: Net income $ $ Adjustments to reconcile net income to net cash used for operating activities - Depreciation and amortization Loss on disposition of property and equipment 39 Stock-based compensation Other long-term assets ) ) Other long-term liabilities Changes in working capital: Accounts receivable ) ) Inventories ) ) Income taxes receivable and deferred Prepaid expenses and other ) Accounts payable Change in outstanding checks Accrued payroll and other accrued liabilities ) ) ) Net cash used for operating activities ) ) Cash flows from (used for) investing activities: Capital expenditures ) ) Proceeds from disposition of property and equipment 2 12 Net cash used for investing activities ) ) Cash flows from (used for) financing activities: Credit facility revolver borrowings Credit facility revolver repayments ) ) Principal payments under capital lease obligations ) - Term loan repayments ) - Industrial revenue bond repayments ) - Credit facility fees and expenses ) ) Proceeds from exercise of stock options (including tax benefits) and employee stock purchases 20 Dividends paid ) ) Net cash from financing activities Cash and cash equivalents: Net change ) Beginning balance Ending balance $ $ The accompanying notes are an integral part of these consolidated statements. 5 Olympic Steel, Inc. Supplemental Disclosures of Cash Flow Information (in thousands) Six Months Ended June 30, (unaudited) Cash paid during the period Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these consolidated statements. 6 Olympic Steel, Inc. Notes to Consolidated Financial Statements (unaudited) June 30, 2012 (1) Basis of Presentation: The accompanying consolidated financial statements have been prepared from the financial records of Olympic Steel, Inc. and its wholly-owned subsidiaries (collectively, Olympic or the Company), without audit and reflect all normal and recurring adjustments which are, in the opinion of management, necessary to fairly state the results of the interim periods covered by this report.Year-to-date results are not necessarily indicative of 2012 annual results and these financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.All significant intercompany transactions and balances have been eliminated in consolidation. Commencing with the July 1, 2011 acquisition of Chicago Tube and Iron Company (CTI), the Company operates in two reportable segments; flat products and tubular and pipe products.Through its flat products segment, the Company sells and distributes large volumes of processed carbon, coated, aluminum and stainless flat-rolled sheet, coil and plate products.Through its tubular and pipe products segment, the Company distributes metal tubing, pipe, bar, valve and fittings and the fabrication of pressure parts supplied to various industrial markets. (2) Acquisition of Chicago Tube and Iron Company: On July 1, 2011, the Company acquired all of the outstanding common shares of CTI pursuant to the terms of an Agreement and Plan of Merger dated May 18, 2011.CTI stocks, processes and fabricates metal tubing, pipe, bar, valves and fittings and pressure parts at nine operating facilities located primarily throughout the Midwestern United States.The Company paid for goodwill in conjunction with the acquisition, as CTI enhances the Company’s commercial opportunities by adding new product offerings to an expanded customer base and by increasing the Company’s distribution footprint. The Company paid total cash consideration of $159.9 million, consisting of a base purchase price of $150.0 million, plus the closing cash, working capital and McNeeley purchase agreement payments (as disclosed in the Current Report on Form 8-K filed on May 20, 2011)totaling approximately $9.9 million.In addition, the Company assumed approximately $5.9 million of indebtedness and acquired $11.1 million of cash from CTI.Olympic funded its acquisition of CTI primarily with borrowings under its amended asset-based credit facility.During the second and third quarters of 2011, the Company incurred $919 thousand of direct acquisition-related costs in the aggregate. Purchase Price Allocation The acquisition of CTI was accounted for under the acquisition method of accounting and, accordingly, the purchase price of $159.9 million has been allocated to the assets acquired and liabilities assumed at July 1, 2011, the date of acquisition.There were no material changes to the purchase price allocation since December 31, 2011. Pro Forma Financial Information The following unaudited pro forma summary of financial results presents the consolidated results of operations as if the CTI acquisition had occurred on January 1, 2010, after the effect of certain adjustments, including increased depreciation expense resulting from recording fixed assets at fair value, interest expense on the acquisition debt and amortization of customer relationships, with the related tax effects.The pro forma results for the three and six months ended June 30, 2011 does not include any transactions costs and other non-recurring acquisition related expenses.The pro forma results have been presented for comparative purposes only and are not indicative of what would have occurred had the acquisition been made on January 1, 2010, or of any potential results that may occur in the future. 7 Three months ended June 30, 2011 Six months ended June 30, 2011 (in thousands, except per share amounts) Pro forma (unaudited): Net sales $ $ Net income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ (3) Accounts Receivable: The Company maintained allowances for doubtful accounts and unissued credits of $3.5 million and $2.9 million at June 30, 2012 and December 31, 2011, respectively.The allowance for doubtful accounts is maintained at a level considered appropriate based on historical experience and specific customer collection issues that have been identified.Estimations are based upon a calculated percentage of accounts receivable, which remains fairly level from year to year, and judgments about the probable effects of economic conditions on certain customers, which can fluctuate significantly from year to year.The Company cannot guarantee that the rate of future credit losses will be similar to past experience.The Company considers all available information when assessing the adequacy of its allowance for doubtful accounts and unissued credits each quarter. (4) Inventories: Inventories are stated at the lower of cost or market and include the costs of purchased metal, inbound freight, external processing and applicable labor and overhead costs.Cost for the Company’s flat products segment (flat-rolled sheet, coil and plate products) is determined using the specific identification method. As a result of the acquisition of CTI, certain of the Company’s tubular and pipe products inventory is stated under the last-in, first-out (LIFO) method, which is not in excess of market.At June 30, 2012, approximately $46.1 million, or 14.8% of consolidated inventory, was reported under the LIFO method of accounting.The cost of the remainder of CTI’s inventory is determined using a weighted average first-in, first-out method. An actual valuation of the inventory under the LIFO method is made at the end of each year based on the inventory levels and costs at that time.Accordingly, interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs.Because estimates are subject to many factors beyond management’s control, annual results may differ from interim results.Interim LIFO estimates are subject to a final year-end LIFO inventory valuation.The Company did not record a LIFO adjustment in its second quarter of 2012 because its full-year LIFO estimate anticipates prices and quantities to be below July 1, 2011 levels.As a result, there was no LIFO reserve at June 30, 2012. 8 Metal inventories consist of the following: June 30, December 31, (in thousands) Unprocessed $ $ Processed and finished Totals $ $ (5) Intangible Assets: Intangible assets, net, consisted of the following as of June 30, 2012: Gross Carrying Amount Accumulated Amortization Intangible Assets, Net (in thousands) Customer relationships - subject to amortization $ $ ) $ Trade name - not subject to amortization - $ $ ) $ The Company estimates that amortization expense for its intangible assets subject to amortization will be $889 thousand for the year ended December 31, 2012 and $889 thousand per year in each of the next five years. (6) Goodwill: The carrying amount of goodwill, by reportable segment, is as follows: June 30, December 31, (in thousands) Flat products $ $ Tubular and pipe products Total $ $ The goodwill of $47.4 million is not deductible for income tax purposes.The goodwill represents the excess of cost over the fair value of net tangible and intangible assets acquired.The Company paid for goodwill in conjunction with the acquisitions, as they enhance the Company’s commercial opportunities by adding new product offerings to an expanded customer base and by increasing the Company’s distribution footprint. In accordance with the Accounting Standards Codification, on an annual basis, an impairment test of goodwill is performed in the fourth quarter, or more frequently if changes in circumstances or the occurrence of events indicate potential impairment.Events or changes in circumstances that could trigger an impairment review include significant nonperformance relative to the expected historical or projected future operating results, significant changes in the manner of the use of the acquired assets or the strategy for the overall business or significant negative industry or economic trends. Due to the Company’s book value exceeding the Company’s market capitalization a triggering event review of potential goodwill impairment was performed in the second quarter as of June 1, 2012.For the goodwill related to the tubular and pipe products segment a qualitative assessment was performed.For the Company’s reportable units within the flat products segment, a discounted cash flow analysis was performed, which contains significant unobservable inputs, based upon average earnings before interest, taxes, depreciation and amortization and cash flow multiples.In all cases, the fair values of the entities were substantially in excess of the carrying values of the entities and there were no indications of impairment. 9 (7) Investments in Joint Ventures: The Company and the United States Steel Corporation each own 50% of Olympic Laser Processing (OLP), a company that produced laser welded sheet steel blanks for the automotive industry.OLP ceased operations in 2006.In December 2006, the Company advanced $3.2 million to OLP to cover a loan guarantee.As of December 31, 2011, the investment in and advance to OLP was valued at $1.6 million on the Company’s Consolidated Balance Sheet. In May 2012 the real estate associated with OLP was sold.The sale of the OLP real estate was completed on May 18, 2012, resulting in a pre-tax loss on sale to the Company of $9 thousand.The Company is in the process of finalizing all of the transactions related to the sale of the real estate and dissolving OLP. (8) Debt: The Company’s debt is comprised of the following components: (in thousands) June 30, December 31, Asset-based revolving credit facility due June 30, 2016 $ $ Term loan due June 30, 2016 Industrial revenue bond due April 1, 2018 Capital lease Total debt Less current amount ) ) Total long-term debt $ $ On March 16, 2012, the Company amended its existing asset-based revolving credit facility.The amendment provided, among other things: (i)a reduction in the applicable margin for loans under the Company’s Loan and Security Agreement; (ii)additional revolving commitments to the borrowers in an aggregate principal amount of $50 million, which additional revolving commitments do not impact the borrowers’ incremental facilities; and (iii)permits certain transactions among the borrowers and Metales de Olympic, S. de R.L. de C.V., an indirect subsidiary of the Company.The amended asset-based credit facility (the ABL Credit Facility) consists of a revolving credit line of $315 million and a $64 million term loan.Revolver borrowings are limited to the lesser of a borrowing base, comprised of eligible receivables and inventories, or $315 million in the aggregate.The ABL Credit Facility matures on July 1, 2016. The ABL Credit Facility requires the Company to comply with various covenants, the most significant of which include: (i) until maturity of the ABL Credit Facility, if any commitments or obligations are outstanding and the Company’s availability is less than the greater of $20 million, 12.5% of the aggregate amount of revolver commitments, or 60% of the principal balance of the term loan then outstanding, then the Company must maintain a ratio of EBITDA minus certain capital expenditures and cash taxes paid to fixed charges of at least 1.10 to 1.00 for the most recent twelve fiscal month period; (ii) limitations on dividend payments; (iii) restrictions on additional indebtedness; and (iv) limitations on investments and joint ventures.Effective with the March 16, 2012 amendment, the Company has the option to borrow under its revolver based on the agent’s base rate plus a premium ranging from 0.00% to 0.50% or the London Interbank Offered Rate (LIBOR) plus a premium ranging from 1.50% to 2.00%.The interest rate under the term loan is based on the agent’s base rate plus a premium ranging from 0.25% to 0.75% or LIBOR plus a premium ranging from 1.75% to 2.25%. 10 In June 2012, the Company entered into a forward starting fixed rate interest rate hedge commencing July 2013 in order to eliminate the variability of cash interest payments on $53 million of the outstanding LIBOR based borrowings under the ABL credit facility.The hedge matures on June 1, 2016 and is reduced monthly by the principal payments on the term loan.The interest rate hedge fixed the rate at 1.21%.Although the Company is exposed to credit loss in the event of nonperformance by the other parties to the interest rate hedge agreement, the Company anticipates performance by the counterparties. As of June 30, 2012, $5.4 million of bank financing fees were included in “Prepaid expenses and other” and “Other long-term assets” on the accompanying Consolidated Balance Sheet.This includes $1.2 million of financing fees paid for the March 16, 2012 amendment.The financing fees are being amortized over the remaining term of the ABL Credit Facility. As of June 30, 2012, the Company was in compliance with its covenants and had approximately $85 million of availability under the ABL Credit Facility. As part of the CTI acquisition, the Company assumed approximately $5.9 million of Industrial Revenue Bond indebtedness issued through the Stanly County, North Carolina Industrial Revenue and Pollution Control Authority (IRB).The bond matures in April 2018, with the option to provide principal payments annually on April 1st.On April 1, 2012, the Company paid an optional principal payment of $755 thousand.Interest is payable monthly, with a variable rate that resets weekly.As security for payment of the bonds, the Company obtained a direct pay letter of credit issued by JPMorgan Chase Bank, N.A.The letter of credit reduces annually by the principal reduction amount.The interest rate at June 30, 2012 was 0.23% for the IRB debt. The Company entered into an interest rate swap agreement to reduce the impact of changes in interest rates on the above IRB.At June 30, 2012, the effect of the swap agreement on the bond was to fix the rate at 3.46 percent.The swap agreement matures April 2018, but is reduced annually by the amount of the optional principal payments on the bond.Although, the Company is exposed to credit loss in the event of nonperformance by the other parties to the interest rate swap agreement, the Company anticipates performance by the counterparties. (9) Derivative Instruments: Nickel swaps During 2012 and 2011, the Company entered into nickel swaps indexed to the London Metal Exchange (LME) price of nickel with third-party brokers.The nickel swaps are treated as derivatives for accounting purposes.The Company entered into the swaps to mitigate its customers’ risk of volatility in the price of nickel.The nickel swaps vary in length from nine to 21 months and are settled with the broker at maturity.The economic benefit or loss arising from the changes in fair value of the swaps is contractually passed through to the customer.The primary risk associated with the nickel swaps is the ability of customers or third-party brokers to honor their agreements with the Company related to derivative instruments.If the customer or third-party brokers are unable to honor their agreements, the Company’s risk of loss is the fair value of the nickel swap. While these derivatives are intended to help the Company manage risk, they have not been designated as hedging instruments. The periodic changes in fair value of the nickel and embedded customer derivative instruments are included in “Cost of materials sold” in the Consolidated Statement of Comprehensive Income.We recognize derivative positions with both the customer and the third party for the derivatives and we classify cash settlement amounts associated with them as part of “Cost of materials sold” in the Consolidated Statements of Comprehensive Income.The periodic changes in fair value of the interest rate swap are included in “Other income and expense, net” in the Consolidated Statement of Comprehensive Income.Cash settlement amounts associated with the interest rate swap are included in “Interest and other expense on debt” in the Consolidated Statements of Comprehensive Income. 11 The embedded customer derivatives are included in “Accounts receivable, net”, and the nickel and interest rate swaps are included in “Other accrued liabilities” and “Other long-term liabilities” on the Consolidated Balance Sheet at June 30, 2012 and December 31, 2011. Interest rate swap CTI entered into an interest rate swap to reduce the impact of changes in interest rates on its IRB.The swap agreement matures April 2018, the same time as the IRB, but is reduced annually by the amount of the principal payments on the IRB.Although the Company is exposed to credit loss in the event of nonperformance by the other parties to the interest rate swap agreement, the Company anticipates performance by the counterparties.The interest rate swap is not treated as a hedging instrument for accounting purposes. Fixed rate interest rate hedge In June 2012, the Company entered into a forward starting fixed rate interest rate hedge commencing July 2013 in order to eliminate the variability of cash interest payments on $53 million of the outstanding LIBOR-based borrowings under the ABL Credit Facility.The hedge matures on June 1, 2016 and is reduced monthly by the principal payments on the term loan.The fixed rate interest rate hedge is accounted for as a cash flow hedging instrument for accounting purposes. The table below shows the total net gain or (loss) recognized in the Company’s Consolidated Statement of Comprehensive Income of the derivatives for the three and six months ended June 30, 2012 and 2011. Three Months Ended June 30, Six Months Ended June 30, (in thousands) Interest rate swap $
